NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



In the Interest of S.B., G.B., and I.J., )
children.                                )
________________________________ )
                                         )
C.R.,                                    )
                                         )
               Petitioner,               )
                                         )
v.                                       )        Case No. 2D18-4267
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM, )
                                         )
               Respondents.              )
________________________________ )

Opinion filed January 30, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Pasco County; James
R. Stearns, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Sara Van Lier
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, New Port Richey, for
Petitioner.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State
Attorney, Clearwater, for Respondent,
Department of Children and Families.

Joanna Summers Brunell, Tallahassee,
for Respondent, Guardian ad Litem.
PER CURIAM.


           Dismissed.


LaROSE, C.J., and VILLANTI and BADALAMENTI, JJ., Concur.




                                    -2-